Citation Nr: 1755365	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-00 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to April 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Togus, Maine.  The appeal was certified by the RO in Detroit, Michigan (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the Virtual VA and Veterans Benefit Management System (VBMS).  Some relevant treatment records are located in Virtual VA.  All records are now in these electronic systems.

The Veteran testified at a September 2009 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In April 2012 and September 2016, the Board remanded the claim for further development.  The appeal has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In this case, a remand is necessary to ensure compliance with the Board's August 2016 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).



The September 2016 remand contained the following instruction:

Attempt to obtain any treatment records from Camp Hansen in Okinawa, Japan, from January 1973, through official sources.  In the request for treatment records, include the information that the Veteran claims treatment for a head injury, and that his unit was the First Battalion, Fourth Marines, Third Marine Division, Company D.  All attempts to obtain records should be documented in the claims folder.

It appears that the AOJ did not attempt to complete this remand instruction, and therefore, a remand is needed to ensure compliance with the September 2016 remand instructions.

The Board notes that the July 2017 addendum opinion ultimately references "no clear evidence" of loss or alteration of consciousness, or cognitive disturbance, around the Veteran's reported in-service injuries.  Therefore, any additional treatment records that may be obtained through the September 2016 remand instruction could be relevant to the issue in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records since December 2016.

2.  Attempt to obtain any treatment records from Camp Hansen in Okinawa, Japan, from January 1973, through official sources.  In the request for treatment records, include the information that the Veteran claims treatment for a head injury, and that his unit was the First Battalion, Fourth Marines, Third Marine Division, Company D.  All attempts to obtain records should be documented in the claims folder.

3.  If, and only if, additional treatment records are obtained by remand instruction number two, obtain a VA medical opinion from the July 2017 examiner, or another appropriate examiner, concerning the nature and etiology of any diagnosed residuals of TBI.  Following a complete review of the claims file, the reviewing professional is requested to provide the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has residuals of any TBI incurred during service?  

In providing this opinion, the examiner is requested to specifically consider any newly obtained service treatment records in conjunction with Veteran's report that he was hit over the head with a tire iron during an attempted robbery in service, a March 1973 lay statement (located in service personnel records) that, in January 1973, the Veteran "got rolled spending most of the night in a junkyard ditch," and was subsequently treated for a broken nose, January 1973 service treatment records reflecting that he was treated for a broken nose and a knot on the base of his neck, and the service personnel records noting a history of behavioral problems.

A complete rationale must be provided for these opinions.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

